Citation Nr: 1035713	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  05-06 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder 
caused by medications to treat a service-connected orthopedic 
disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to January 
1986.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the Veteran's claim for secondary 
service connection for a gastrointestinal disorder.  The Veteran 
disagreed and perfected an appeal.

In June 2006, the Veteran and his representative presented 
evidence and testimony at a video conference hearing before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the Veteran's VA claims folder.

In decisions dated February 2007, June 2009 and March 2010, the 
Board remanded the claim for further procedural and evidentiary 
development.


FINDING OF FACT

A preponderance of the competent medical evidence supports a 
conclusion that the Veteran's gastrointestinal disorders were not 
caused or aggravated by ingestion of the prescribed medications 
to treat his service-connected orthopedic disabilities.


CONCLUSION OF LAW

Entitlement to service connection for a gastrointestinal disorder 
is not warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is service-connected for a ligament tear of the left 
knee; right knee strain associated with the left knee; and, 
lumbar disc disease associated with ligament tear of the left 
knee.  The Veteran contends that the various pain and 
inflammation prescriptions written for the treatment of his 
service-connected disabilities have caused heartburn, acid reflux 
disease, ulcers and internal hemorrhoids.  See June 2006 hearing 
transcript at page 14.  He seeks service connection on a 
secondary theory.

The Board will first address preliminary matters and then render 
a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  In the March 
2010 remand order, the Board ordered VBA to provide the Veteran 
with a gastrointestinal examination by a physician who shall 
provide an opinion regarding whether the Veteran's 
gastrointestinal disorder was caused or aggravated by medications 
used to treat his service-connected disables, as ordered by the 
June 2009 remand.  The order also directed the Veteran to obtain 
copies of all treatment records for low back, knee and 
gastrointestinal disabilities at Cleveland VA Medical Center 
(VAMC) from August 2009 and include those records in the 
Veteran's VA claims folder.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").  In this case, the record 
includes the April 2010 examination report of a VA physician who 
provided the requested opinion and also includes treatment 
records from VAMC from August 2009.  For those reasons, the Board 
finds that VBA has substantially complied with the remand order.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Veteran was notified in a March 2004 letter of the evidence 
required to substantiate a claim for a secondary service 
connection claim.  The Veteran was informed of the steps VA would 
take to assist him in developing his claim, including providing 
him with a medical examination and obtaining pertinent records 
from VA, military and other federal and state agencies, and from 
private medical or employment providers.  

The Board observes that the Veteran has not been informed of how 
VA determines a disability rating and an effective date for a 
claimed disability in accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Board finds that the Veteran is not 
prejudiced in this case by the lack of notice because the RO did 
not grant service connection.  Because the issues of disability 
rating and effective date did not arise, the lack of notice is 
moot.

The record shows that VBA obtained the Veteran's service 
treatment records, VA treatment records and private medical 
records that were identified by the Veteran that supported his 
claims.  As noted above, the Veteran received VA medical 
examination, including that provided in April 2010.  

The Veteran has been represented by a service representative and 
has been informed by the RO of the law and regulations that apply 
to his claims.  As stated in the Introduction, the Veteran 
presented evidence at a video conference hearing before the 
undersigned VLJ.

For those reasons, the Board finds that VBA satisfied the duties 
to assist and notify the Veteran, and that all due process has 
been provided.  The Board will proceed to a decision on the claim 
on appeal.

Service connection - secondary

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a) (2009).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability. See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Veteran contends that he has been prescribed medicine to 
treat his service-connected bilateral knee and back disabilities 
which has caused him to suffer from several gastrointestinal 
conditions including ulcers, acid reflux and internal 
hemorrhoids.  As noted, to support a claim for service connection 
on a secondary basis, the evidence must show a current disorder, 
a service-connected disability, and medical evidence showing a 
connection between the two.  The Board will address each Wallin 
element in turn.

The evidence establishes that the Veteran has been diagnosed with 
chronic gastroesophageal reflux disease (GERD).  Thus, element 
(1) is satisfied.  Element (2) is also satisfied; the record 
establishes that the Veteran is service-connected for a ligament 
tear of the left knee; right knee strain associated with the left 
knee; and, lumbar disc disease associated with ligament tear of 
the left knee. 

The final element, and the crux of this claim, is whether there 
is medical evidence that establishes that the Veteran's GERD is 
caused by the medications used to treat his service-connected 
disabilities.  To that end, the Board sought an opinion from a 
physician.

The April 2010 VA examiner reviewed the Veteran's VA claims 
folder and examined the Veteran.  The examiner noted that the 
most recent testing in the record revealed "a hiatal hernia and 
some gastritis, [but] no ulcers, esophagitis or Barrett's 
esophagus was seen."  Records revealed and the Veteran confirmed 
that he currently took and has taken for many years Vicodin for 
knee and back pain, but that he no longer takes aspirin or Motrin 
for pain control.  The VA examiner concluded that "there is no 
medical evidence to support this Veteran's contention that his 
GERD, now well controlled on medication, is secondary to his 
service connected disabilities (back and knee pain)."  She added 
that "GERD is one of the most common complaints patients see 
doctors for and his risk for GERD increases with the presence of 
a hiatal hernia, which [the Veteran] has."  Finally, the 
examiner found that "GERD is not caused by or a result of the 
treatments the [Veteran] has been given for his knee and back 
pain."

The Board observes that the Veteran has provided several articles 
from various sources to support his contention.  In general, they 
are warnings printed by the drug manufacturer and state that the 
medications that have been prescribed in the past to treat the 
Veteran's service-connected disabilities cause nausea, vomiting, 
upset stomach or gas, heartburn, diarrhea, stomach pain, bleeding 
from the stomach or intestines, easy bruising or bleeding, and 
other nonpertinent conditions.  The Board acknowledges that 
medical treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence may include statements contained in 
authoritative writings such as medical and scientific articles 
and research reports and analyses].  However, the Court has held 
that medical evidence which is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  In this case, the general warnings do not provide 
any probative information pertaining to how the medications 
affected this particular Veteran.  As such, they are not deemed 
to be as probative as the findings and opinion provided by the 
April 2010 examiner.

To the extent that the Veteran's statements can be construed to 
be evidence of a nexus between the taking of the medications and 
his current GERD condition, the Board notes that there is no 
evidence of record that supports a finding that he is competent 
to provide such a medical nexus opinion.  There is nothing that 
indicates the Veteran has the requisite training, education or 
experience to provide a medical opinion concerning the effect of 
medications.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  For those reasons, the 
Board finds that the Veteran's statements to that effect have 
little probative value and do not outweigh the findings and 
opinion of the April 2010 examiner.

The Board observes that the July 2009 VA nurse practitioner 
provided an opinion that "it is as likely as not that Motrin may 
be contributor to esophageal ulcer, gastritis, and duodenitis 
which is supported by EGD [Esophagogastroduodenoscopy] in 2004."  
The opinion is inconclusive in nature and cannot support the 
Veteran's claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).  In 
addition, the opinion of a nurse practitioner is outweighed by 
that of a physician.  See Black v. Brown, 10 Vet. App. 297, 284 
(1997) [in evaluating the probative value of medical statements, 
the Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].  For that reason, the Board 
finds that the July 2009 opinion is not as probative as the 
opinion provided by the April 2010 examiner.

Finally, the Board notes that the remaining opinion of record by 
J.B., a VA physician's assistant, is against the Veteran's claim; 
J.B. determined it would be pure speculation to contend that the 
Veteran's medications caused his gastrointestinal disorders.

For the reasons stated above, the Board finds that Wallin element 
(3) is not satisfied, and the claim for service connection for 
gastrointestinal disorders due to prescribed medications is not 
warranted.


ORDER

Entitlement to service connection for a gastrointestinal disorder 
caused by medications to treat a service-connected orthopedic 
disabilities is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


